19-23185-rdd         Doc 19      Filed 06/20/19      Entered 06/20/19 15:10:05              Main Document
                                                    Pg 1 of 3


    HOGAN LOVELLS US LLP
    Christopher R. Donoho, III
    John D. Beck
    390 Madison Avenue
    New York, New York 10017
    Telephone: (212) 918-3000
    Facsimile: (212) 918-3100

    Counsel for Laboratory Corporation of America Holdings

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

     --------------------------------------------------------- x
    In re                                                       : Chapter 11
                                                                :
    Retrieval-Masters Creditors Bureau, Inc., 1                 : Case No. 19-23185 (RDD)
                                                                :
                                Debtor.                        :
                                                               x

                             NOTICE OF APPEARANCE AND
                      REQUEST FOR SERVICE OF NOTICES AND PAPERS

           PLEASE TAKE NOTICE that Hogan Lovells US LLP hereby appears as counsel for

Laboratory Corporation of America Holdings (“LabCorp”), a party in interest, pursuant to

section 1109(b) of title 11 of the United States Code (as amended, the “Bankruptcy Code”),

Rules 2002, 9007, and 9010 of the Federal Rules of Bankruptcy Procedure (as amended, the

“Bankruptcy Rules”), and requests that copies of any and all notices and papers filed or entered

in this case be given and served upon the following:




1
 The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s service
address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523. The Debtor also
does business as American Medical Collection Agency.
19-23185-rdd     Doc 19     Filed 06/20/19      Entered 06/20/19 15:10:05        Main Document
                                               Pg 2 of 3


                                  HOGAN LOVELLS US LLP
                                  Christopher R. Donoho, III
                                  John D. Beck
                                  390 Madison Avenue
                                  New York, New York 10017
                                  Telephone: (212) 918-3000
                                  Facsimile: (212) 918-3100
                                  E-mail: chris.donoho@hoganlovells.com
                                          john.beck@hoganlovells.com


       PLEASE TAKE FURTHER NOTICE that this notice constitutes not only a request for

service of notices and papers, but also includes, without limitation, a request for service of all

orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by

mail, courier service, hand delivery, telephone, facsimile transmission, telegraph, telex, or

otherwise, that (1) affects or seeks to affect in any way any rights or interests of any creditor or

party in interest in these cases, with respect to (a) the debtor in the above-captioned cases (the

“Debtor”) and any related adversary proceedings, whether currently pending or later

commenced; (b) property of the Debtor’s estate, or proceeds thereof, in which the Debtor may

claim an interest; or (c) property or proceeds thereof in the possession, custody, or control of

others that the Debtor may seek to use; or (2) requires or seeks to require any act or other

conduct by a party in interest.

               PLEASE TAKE FURTHER NOTICE that this notice of appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed a consent to

jurisdiction or venue of any type by LabCorp and shall not be deemed a waiver of the rights of

LabCorp: (1) to have an Article III judge adjudicate in the first instance any case, proceeding,

matter, or controversy as to which a bankruptcy judge may not enter a final order or judgment

consistent with Article III of the United States Constitution; (2) to have final orders in a non-core

                                                  2
19-23185-rdd     Doc 19     Filed 06/20/19    Entered 06/20/19 15:10:05           Main Document
                                             Pg 3 of 3


case, proceeding, matter, or controversy entered only after an opportunity to object to proposed

findings of fact and conclusions of law and a de novo review by a district court judge; (3) to trial

by jury in any case, proceeding, matter, or controversy so triable; (4) to have the reference

withdrawn by the United States District Court in any case, proceeding, matter, or controversy

subject to mandatory or discretionary withdrawal; or (5) any other rights, claims, actions,

defenses, setoffs, or recoupments to which LabCorp is or may be entitled under agreements, in

law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments

expressly are hereby reserved.


Dated: June 20, 2019                             Respectfully Submitted,

                                                  /s/ Christopher R. Donoho III

                                                  HOGAN LOVELLS US LLP
                                                  Christopher R. Donoho, III
                                                  John D. Beck
                                                  390 Madison Avenue
                                                  New York, NY 10017
                                                  Telephone: (212) 918 3000
                                                  Facsimile: (212) 918 3100
                                                  Email: chris.donoho@hoganlovells.com
                                                          john.beck@hoganlovells.com

                                                  Counsel for Laboratory Corporation of America
                                                  Holdings




                                                 3
